                                          Case 4:20-cv-09379-PJH Document 25 Filed 06/11/21 Page 1 of 1




                                  1

                                  2

                                  3

                                  4                                 UNITED STATES DISTRICT COURT

                                  5                                NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      KAIRE POOLE,
                                                                                       Case No. 20-cv-09379-PJH
                                  8                   Plaintiff,

                                  9             v.                                     ORDER GRANTING DEFENDANT'S
                                                                                       MOTION TO DISMISS
                                  10     MERRICK B GARLAND,
                                                                                       Re: Dkt. No. 20
                                  11                  Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14         Defendant’s motion to dismiss plaintiff’s first amended complaint came on for

                                  15   hearing before this court on June 10, 2021. Plaintiff appeared through her counsel,

                                  16   Michael Hawbecker. Defendant appeared through his counsel, Kenneth Brakebill.

                                  17   Having read the papers filed by the parties and carefully considered their arguments and

                                  18   the relevant legal authority, and good cause appearing, the court hereby GRANTS

                                  19   defendant’s motion for the reasons stated at the hearing.

                                  20         The court allows plaintiff 28 days from the date of this order to file a second

                                  21   amended complaint correcting the deficiencies discussed at the hearing. No new claims

                                  22   or parties may be added without the agreement of defendant or leave of court. The court

                                  23   allows defendant 28 days to respond to plaintiff’s second amended complaint.

                                  24         IT IS SO ORDERED.

                                  25   Dated: June 11, 2021

                                  26                                               /s/ Phyllis J. Hamilton
                                                                                   PHYLLIS J. HAMILTON
                                  27                                               United States District Judge
                                  28
